We have this day rendered decisions holding that the guardian of the person and the guardian of the estate of Julie Grinbaum were appointed by void orders. We have, also, held that by reason of these decisions it is unnecessary to pass upon the qualifications of the judge to try the proceedings for restoration to capacity because the respective proceedings for the appointment of the respective guardians of the person and estate were void and that the proceedings for restoration to capacity based upon the validity of such orders of appointment must fall with the orders appointing the respective guardians. [1] For the same reason it is unnecessary to issue amandamus to compel the respondent judge to make an order for the taking of the depositions of certain individuals to be used upon the trial of the pending application of Julie Grinbaum for restoraton to capacity.
Petition dismissed.
Lawlor, J., Lennon, J., Kerrigan, J., Waste, J., and Myers, J., concurred. *Page 784 
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 785 
 In Memoriam. TO THE MEMORY OF CRARLES STETSON WHEELER.Memorial Presented to the Supreme Court, in Open Court, at Its Courtroom in the New State Building, Civic Center, San Francisco, Monday, December 17, 1923, at 12:00 o'clock, Noon, and Ordered Inscribed in Full upon the Minutes of the Court by Chief Justice Wilbur.
MR. JOHN L. McNAB, for the Committee:
May It Please the Court: We appear this morning to lay before the highest tribunal of the State a simple tribute to the life and work of one of the noblest advocates who ever graced its sessions.
Through us, who constitute this committee of the San Francisco Bar Association, the legal profession pays its homage to the character, the life and the genius of Charles Stetson Wheeler.
He was born in Fruitvale, Alameda County, California, on the eleventh day of December, 1863. He was educated in the public schools and was graduated from the University of California in 1884. A young man of fine physique, trained and disciplined by the University, he entered with high ambition and prodigious energy upon his legal studies. Within less than two years he was admitted to practice by the Court, and almost immediately became associated with the leading causes at the Bar and continued so until the end of his life.
He died on the twenty-seventh day of April, 1923, in the fifty-ninth year of his age, in this city that he loved and served, and in which his greatest triumphs and struggles were recorded.
Great careers do not require extended eulogies. They write their own biographies. The life history of strong men is written in the forces they have set in motion; the victories they have won; the monuments of industry, eloquence and human service their genius has reared.
For thirty years the name of Charles S. Wheeler has been synonymous with leadership of the Bar of California. *Page 786 
He came to the forum as a leader of the new generation of California lawyers when the Feltons, the McAllisters, and the Wilsons were passing from the active scene. He belonged, by birth and instinctive choice, to that class of courtly gentlemen whose bearing adds that subtle and indefinable thing called "atmosphere" to the courtroom. His magnetism arrested every eye. Ever courteous to a frank and truthful witness, he was like a tiger unleashed to the perjurer. All the graces of the orator were his — elegance of diction, a keen wit, a copious and abounding vocabulary, a voice of rare timbre and volume, added to a commanding figure crowned with a noble brow.
In the last decade the art of advocacy in California seems to have languished, perhaps because no great causes, filled with dramatic situations, have held the center of the stage. Such causes usually arise during the formative periods of society, when issues of state or life or property grip with intensity the feelings of the public. Great dramas of life, like great crises of history, produce actors fitted for the part. It was in these mighty dramas, that swayed the passions of the multitude and packed courtrooms with eager and excited listeners, that this great advocate achieved his greatest triumphs.
Among the many who have entered the lists in this State, few ever brought so rich an equipment as he. He had the good fortune to be born without riches. To talents of no ordinary measure he added an infinite capacity for intensive work. While others slumbered, he toiled; with him preparation was more than a science — it was a religion. Mastery of the great causes with which he was associated could not be obtained without a profound knowledge of the law, yet no subject was too intricate, no problem too subtle to baffle either his ingenuity or his tireless industry. He was resourceful in expedients and gifted with an unsurpassed ingenuity to devise legal theories best suited for his cause. His constructive imagination, aided by his complete preparedness, permitted him before entering upon the trial, to comprehend the full scope of the legal drama about to be enacted, and to visualize it from its first scene to its end. This comprehension of the work in hand made him a most formidable opponent. With rare judgment, from the many theories suggested in the course of preparation, he *Page 787 
planned the line of fire. He excelled in strategy and in a logical presentation of his evidence. He was never surprised, but was himself ever alert to inflict great surprises. His conduct of the trial was characterized by boldness, sometimes bordering upon audacity. His attack was violent and sustained, and brought dismay to his adversary. Twice he was tendered the exalted position of Chief Justice of this Court, and twice he refused it because he felt his temperament was that of an advocate rather than a judge.
The great causes before this high tribunal in which Mr. Wheeler played the dominant part stand forth in strong relief in its memory. They form, in a long perspective, milestones in the history of our equity jurisprudence. Conspicuously successful as he was in all his professioal work, there is one department of the law in which he attained conceded primacy, superior to all of the gifted men who have practiced at this Bar: The law of Uses and Trusts, and Executory Devises — that recondite and most abstruse department of equity. Through his preparation, through his almost infinite labor and research, he had become familiar with every case and the doctrines and declarations of every learned man who had written upon these subjects, and his capacious mind and marvelous memory enabled him to retain not only the titles of the cases, but the nice and delicate distinctions made in each. In his brain were registered all the rulings and all the doctrines. No one will challenge the statement that in the most difficult branch of equity jurisprudence, the law of Uses and Trusts, Mr. Wheeler became one of the great authorities of the American and English Bar.
Justly, therefore, may it be said for a quarter of a century the commanding figure of Charles S. Wheeler towered in the foremost rank of California lawyers. None was more forceful or more impressive; seldom have any been more eloquent. Few were his equal, none his superior, within his time, either in the profundity of their learning or the clarity of its exposition.
His duties to his clients he never suffered to interfere with the claims of citizenship. He was a virile citizen. The history of San Francisco will record his courageous and unhesitating stand for decency and right. His ringing voice was always heard on the side of civic virtue. Never in his *Page 788 
long and brilliant career did he fail the cause of clean government. The honors of public office he steadfastly refused, but the burdens of public duty and courageous defense of public rights he bore without flinching, in the face of opposition so bitter that his city was shaken to its foundations. Never once did his step falter or his voice grow weak in the battle for undefiled and honest government.
As Regent of the great University in which his youthful talents were trained he labored with an enthusiasm and a joy that only a graduate can feel for the institution which had honored him with its degree. Quietly, without ostentation, he rendered great services in the cause of the improvement of legal education and the maintenance of high standards at the Bar. To his influence, in large part, is attributable the foundation of the School of Jurisprudence at Berkeley. His advice and assistance were invaluable in its development.
But it was far removed from the triumphs of the courtroom that Mr. Wheeler found his greatest joy. No man is really great who does not love his home. It was here that he was at his best. Tender husband to a devoted wife; loving father to his children, he gave them of his best. With a private life above reproach, no word of scandal was ever breathed against his name. With an infinite capacity for generous friendship, no one more than he inspired heart friendships and devotion.
In the wild outdoors of his estate at The Bend, on the McCloud, he was a child among children, a poet in Arcadia, a creature of the woods and the shaggy hills. He knew the call of the birds. He searched the banks and pools of the murmuring river. To him the singing of the towering pine, the splash of the waterfall, the shriek of the falcon on the crag were music sweeter than the peal of the organ or the moving strains of the violin. Here among the woods and waters of his native California he drew inspiration that kept him sweet and pure. Let us believe that when the call of the ultimate river sounded in his ears it came to him like the soothing music of his own McCloud.
When Charles Stetson Wheeler fell asleep he had lived a life and crowded a career with accomplishment beyond wonted measure. He had achieved without ceasing until *Page 789 
he reached the summit of his profession, and felt upon his brow the cooling breeze of victory. Happy in his family life, rich in friendships, busied with distinction and honor in great affairs, he yet drank deeply of the Pierian spring; he knew the course of human history and he loved the beauty of the world.
To this great lawyer, superb advocate, virile citizen, wholesome man, loyal friend, tender husband and father, we of the Bar of California pay our heartfelt tribute of genuine respect and praise.
                                         JOHN L. McNAB, CHARLES W. SLACK, JOHN F. DAVIS, GUY C. EARL, E.S. HELLER, ORRIN K. McMURRAY, Committee.
Associate Justice WILLIAM. P. LAWLOR, for the Supreme Court, Sitting in Banc:
All will join in the deserved tribute that has been paid to the memory of our deceased brother by the Bench and Bar of the State of California. His achievements in the profession have been fittingly told and do not call for elaboration. As attorney and counsellor he early won distinction and steadily built up a reputation for very great ability, coupled with unusual industry, and ever marked by a fine sense of honor in his chosen field of labor. By his effort's he reared a monument which is and shall be the pride of his brethern. His achievements and high standing at the bar were clearly foreshadowed by the upstanding youth and diligent student who made the most of his not too abundant opportunities. During the years he was in the University of California he engaged in outside activities, evincing in countless ways his determination to acquire a broad and sound education. He was ever solicitous for the public welfare and no demand on his time or effort was made in vain. He was tireless in his energy and boundless in his ambitions. He loved his fellowman. He was social by nature and inclination. He possessed in the highest degree the rarest of personal qualities — the faculty of making many *Page 790 
strong and true friends who never failed him nor he them. Ardent in his ideas but tolerant of the views of others, he exerted a wide influence in the circles in which he moved. His entire life was devoted to culture in many lines and as he gave liberally of his substance to higher things he will be numbered among those who leave the world a more beautiful and finer place in which to abide. His pen spoke brilliantly. With him literature was a passion and the arts a joy. The choice treasures of his library were as food to his active brain and helped make him the interesting and companionable man that he was.
The gentler side of his nature sought response while he was yet in his early youth, and the attachment ripened into a relationship which endured happily and unbrokenly through the years until it became a tender and lasting memory. Charles Stetson Wheeler lived usefully and honorably and died mourned by all who knew him.
 *Page 1